0 OMB APPROVAL OMB Number:3235-0070 Expires:September 30, 2018 Estimated average burden hours per response 187.43 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1March 31, 2016. Commission file number:0-23336 AROTECH CORPORATION (Exact name of registrant as specified in its charter) Delaware 95-4302784 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1229 Oak Valley Drive, Ann Arbor, Michigan (Address of principal executive offices) (Zip Code) (800) 281-0356 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesT No£ Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer: o Accelerated filer: x Non-accelerated filer: o (Do not check if a smaller reporting company) Smaller reporting company: o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T The number of shares outstanding of the issuer’s common stock as of May 6, 2016 was 26,557,623. SEC 1296 (01-12) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Table of Contents TABLE OF CONTENTS Item Page PART I - FINANCIAL INFORMATION Item 1 – Financial Statements (Unaudited): 3 Condensed Consolidated Balance Sheets at March 31, 2016 and December 31, 2015 3 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2016 and 2015 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015 6 Notes to the Interim Condensed Consolidated Financial Statements 8 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 18 Item 4 – Controls and Procedures 18 PART II - OTHER INFORMATION Item 6 – Exhibits 19 SIGNATURES 20 Table of Contents PART I ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. Dollars) March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted collateral deposits Trade receivables Unbilled receivables Other accounts receivable and prepaid expenses Inventories Total current assets LONG TERM ASSETS: Contractual and Israeli statutory severance pay fund Other long term receivables Property and equipment, net Other intangible assets, net Goodwill Total long term assets Total assets $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 3 Table of Contents CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. Dollars, except share data) March 31, December 31, (Unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Trade payables $ $ Other accounts payable and accrued expenses Current portion of long term debt Short term bank credit Deferred revenues Total current liabilities LONG TERM LIABILITIES: Contractual and accrued Israeli statutory severance pay Long term portion of debt Deferred income tax liability Other long term liabilities Total long-term liabilities Total liabilities STOCKHOLDERS’ EQUITY: Share capital – Common stock – $0.01 par value each; Authorized: 50,000,000 shares as of March 31, 2016 and December 31, 2015; Issued and outstanding: 26,470,457 shares and 24,697,335 shares as of March 31, 2016 and December 31, 2015, respectively Preferred shares – $0.01 par value each; Authorized: 1,000,000 shares as of March 31, 2016 and December 31, 2015; No shares issued or outstanding as of March 31, 2016 and December 31, 2015 – – Additional paid-in capital Accumulated deficit ) ) Notes receivable from stockholders ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 4 Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (U.S. Dollars, except share data) Three months ended March 31, Revenues $ $ Cost of revenues Research and development expenses Selling and marketing expenses General and administrative expenses Amortization of intangible assets Total operating costs and expenses Operating income (loss) ) Other income Financial expense, net ) ) Total other expense ) ) Loss before income tax expense ) ) Income tax expense Net loss ) ) Other comprehensive income (loss), net of income tax: Foreign currency translation adjustment ) Comprehensive loss $ ) $ ) Basic net loss per share $ ) $ ) Diluted net loss per share $ ) $ ) Weighted average number of shares used in computing basic net loss per share Weighted average number of shares used in computing diluted net loss per share The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 5 Table of Contents CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (U.S. Dollars) Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments required to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization of intangible assets Loss on disposal of assets – Capital gain on sale of property and equipment – ) Stock based compensation Deferred tax provision Changes in operating assets and liabilities: Trade receivables Unbilled receivables Other accounts receivable and prepaid expenses ) ) Inventories ) Severance pay, net ) Trade payables ) ) Other accounts payable and accrued expenses ) ) Deferred revenues ) ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Decrease in restricted collateral deposits Purchase of property and equipment ) ) Proceeds from sale of property and equipment – Additions to capitalized software ) – Net cash provided by (used in) investing activities $ ) $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 6 Table of Contents CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (U.S. Dollars) Three months ended March 31, CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from long term debt $ $ – Repayment of long term debt ) ) Proceeds from issuance of common stock – Change in short term bank credit Net cash provided by (used in) financing activities ) INCREASE IN CASH AND CASH EQUIVALENTS CASH DIFFERENCES DUE TO EXCHANGE RATE DIFFERENCES ) ) CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS AT THE END OF THE PERIOD $ $ SUPPLEMENTARY CASH FLOW INFORMATION: Interest paid during the period $ $ Taxes paid on income during the period $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 7 Table of Contents NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1:BASIS OF PRESENTATION a.Company: Arotech Corporation (“Arotech”) and its wholly-owned subsidiaries (the “Company”) provide defense and security products for the military, law enforcement, emergency services and homeland security markets, including advanced zinc-air and lithium batteries and chargers, and multimedia interactive simulators/trainers. The Company operates primarily through its wholly-owned subsidiaries FAAC Incorporated, a Michigan corporation located in Ann Arbor, Michigan (Training and Simulation Division) with locations in Royal Oak, Michigan and Orlando, Florida; Epsilor-Electric Fuel Ltd. (“Epsilor-EFL”), an Israeli corporation located in Beit Shemesh, Israel (between Jerusalem and Tel-Aviv) in Dimona, Israel (in Israel’s Negev desert area) and Sderot, Israel (near the Gaza Strip) (Power Systems Division); UEC Electronics, LLC (“UEC”), a South Carolina limited liability company located in Hanahan, South Carolina (Power Systems Division). b.Basis of presentation: The accompanying interim condensed consolidated financial statements have been prepared by Arotech Corporation in accordance with generally accepted accounting principles for interim financial information, with the instructions to Form 10-Q and with Article 10 of Regulation S-X, and include the accounts of Arotech Corporation and its subsidiaries. Certain information and footnote disclosures, normally included in complete financial statements prepared in accordance with generally accepted accounting principles, have been condensed or omitted. In the opinion of the Company, the unaudited financial statements reflect all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of its financial position at March 31, 2016, its operating results for the three-month periods ended March 31, 2016 and 2015, and its cash flows for the three-month periods ended March 31, 2016 and 2015. The results of operations for the three months ended March 31, 2016 are not necessarily indicative of results that may be expected for any other interim period or for the full fiscal year ending December 31, 2016. The balance sheet at December 31, 2015 has been derived from the audited financial statements at that date but does not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. These condensed consolidated financial statements should be read in conjunction with the audited financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. c.Goodwill and other long-lived assets: Goodwill and indefinite-lived intangible assets are tested for impairment at least annually and between annual tests in certain circumstances, and written down when impaired. Goodwill is tested for impairment by comparing the fair value of the Company’s reporting units with their carrying value. The Training and Simulation and the Power Systems reporting units have goodwill. As of its last annual impairment test as of December 31, 2015, the Company determined that the goodwill for both reporting units was not impaired. In concluding that goodwill for the Company’s Power Systems reporting unit was not impaired at December, 31, 2015, the Company determined the fair value of the reporting unit using a discounted cash flow model (“DCF model”).The DCF model includes projections of future cash flows and assumptions in relation to future short-term and long-term growth rates and weighted average cost of capital (“WACC”).Inherent in the valuation at December 31, 2015, were key variables, including the WACC and the terminal growth rates of approximately 12% and 3%, respectively. With all other assumptions remaining constant, if either the WACC increased by 0.5% or the terminal growth rate decreased by 0.5%, the Company may have determined that proceeding to step 2 of the impairment analysis, as indicated in ASC 350-10, was necessary. Consistent with previous interim reporting periods, the Company monitors qualitative and quantitative factors, including internal projections, periodic forecasts, and actual results of the reporting unit.Based upon this interim review, the Company does not believe that goodwill or its indefinite-lived intangible assets attributable to the Power Systems reporting unit are impaired. d.Reclassification: Certain comparative data in these financial statements may have been reclassified to conform to the current year’s presentation. 8 Table of Contents e.Contingencies The Company is from time to time involved in legal proceedings and other claims. The Company is required to assess the likelihood of any adverse judgments or outcomes to these matters, as well as potential ranges of probable losses. The Company has not made any material changes in the accounting methodology used to establish its self-insured liabilities during the past three fiscal years. A determination of the amount of reserves required, if any, for any contingencies is made after careful analysis of each individual issue. The required reserves may change due to future developments in each matter or changes in approach, such as a change in the settlement strategy in dealing with any contingencies, which may result in higher net loss. f. Certain relationships and related transactions 1. Officer loans: On February 9, 2000, one of the Company’s officers exercised 9,404 stock options. This officer paid the exercise price of the stock options and certain taxes that the Company paid on his behalf by giving the Company a non-recourse promissory note due in 2025 in the amount of $329,163, bearing annual interest at 1% over the then-current federal funds rate announced from time to time by the Wall Street Journal, secured by the shares of the Company’s common stock acquired through the exercise of the options and certain compensation due to this officer upon termination. As of March 31, 2016 and December 31, 2015, the aggregate amount outstanding pursuant to this promissory note was $482,461. Additionally, there is a former employee with the same arrangement with an outstanding promissory note of $455,059. 2. Consulting agreement with Sampen Corporation: The Company has a second amended and restated consulting agreement with Sampen Corporation that it executed in November 2014. Sampen is a New York corporation owned by members of the immediate family of one of the Company’s officers, and this officer is an employee of both the Company and of Sampen. The original term of this consulting agreement was through December 31, 2017. Pursuant to the terms of the Company’s amended and restated agreement with Sampen, Sampen provides one of its employees to the Company for such employee to serve as the Company’s President and Chief Executive Officer. The Company pays Sampen $8,960 per month, plus an annual bonus, on a sliding scale, in an amount equal to a minimum of 25% of Sampen’s annual base compensation then in effect if the results the Company actually attains for the year in question are 100% or more of the amount the Company budgeted at the beginning of the year, up to a maximum of 75% of Sampen’s annual base compensation then in effect if the results the Company actually attains for the year in question are 110% or more of the amount the Company budgeted at the beginning of the year. The Company also pays Sampen, to cover the cost of the Company’s use of Sampen’s offices as an ancillary New York office and the attendant expenses and insurance costs, an amount equal to 16% of each monthly payment of base compensation. On February 16, 2016, the Company notified Sampen that it will terminate its consulting agreement effective June 30, 2016. 3.Consulting agreement with Admiralty Partners:On February 3, 2016, the Company entered into a consulting agreement with Admiralty Partners, a business controlled by a member of the Board of Directors, for a period of three years.In exchange, the Company will pay an annual fee equal to the difference between total accrued compensation of the Board member and $125,000.The agreement can be terminated by either party upon sufficient written notice. h.Accounting for stock-based compensation: For the three months ended March 31, 2016 and 2015 the compensation expense recorded related to restricted stock units and restricted shares was $116,806 and $158,874, respectively. The remaining total compensation cost related to share awards not yet recognized in the income statement as of March 31, 2016 was $482,461. The weighted average period over which this compensation cost is expected to be recognized is approximately one and one-half years. Income tax expense was not impacted since the Company is in a net operating loss position. Additionally, on February 2, 2016, the Company and an investor (the “Investor”) entered into a Stock Purchase Agreement (the “Investment Agreement”) providing for the sale to the Investor of a total of 1,500,000 shares of the Company’s common stock at a price valued at $1.99 per share. As the Investor was also given the right to nominate a member of the Board of Directors pursuant to the terms of the Investment Agreement, and the shares were issued at a discount to the then market price, this resulted in additional stock compensation expense of $375,000. 9 Table of Contents g.Anti-dilutive shares for EPS calculation: All non-vested restricted stock and non-vested restricted stock units have been excluded from the calculation of the basic and diluted net income per common share because all such securities do not participate in losses for the periods presented and the Company has excluded any restricted stock or restricted stock units that will never vest under the current program. The total weighted average number of shares related to the outstanding non-vested restricted stock and non-vested restricted stock units excluded from the calculations of basic and diluted net income per share for the three-month period ended March 31, 2016 were 1,122,582 and 1,254,843 for the three-month period ended March 31, 2015. NOTE 2:FAIR VALUE MEASUREMENT The carrying value of short term assets and liabilities in the accompanying condensed consolidated balance sheets for cash and cash equivalents, restricted collateral deposits, trade receivables, unbilled receivables, inventories, prepaid and other assets, trade payables, accrued expenses, deferred revenues and other liabilities as of March 31, 2016 and December 31, 2015, approximate fair value because of the short maturity of these instruments. The carrying amounts of long term debt approximates the estimated fair values at March 31, 2016, based upon the Company’s ability to acquire similar debt at similar maturities. NOTE 3:INVENTORIES Inventories are stated at the lower of cost or market value. Cost is determined using the average cost method or the FIFO method. The Company periodically evaluates the quantities on hand relative to current and historical selling prices and historical and projected sales volume. Based on these evaluations, provisions are made in each period to write down inventory to its net realizable value. Inventory write-offs are provided to cover risks arising from slow-moving items, technological obsolescence, excess inventories, and for market prices lower than cost. Inventories in the Training and Simulation Division increased $670,000 from December 31, 2015 and decreased $370,000 in the Battery Division in that same time period: March 31, 2016 December 31, 2015 (Unaudited) Raw and packaging materials $ $ Work in progress Finished products Total: $ $ 10 Table of Contents NOTE 4:SEGMENT INFORMATION a.The Company and its subsidiaries operate primarily in three business segments and follow the requirements of FASB ASC 280-10. Additionally, the three segments are also treated by the Company as reporting units for goodwill impairment evaluation purposes under FASB ASC 350-20-35. The goodwill amounts associated with the Training and Simulation Division and the Power Division was determined and valued when the specific businesses in the reportable segment were purchased. Subsequent to December 31, 2015, the Company reassessed its reportable segments and established a third reportable segment herein referred to as the Flow Battery Division.The Flow Battery Division is a research and development operating segment with the purpose of developing an iron flow battery for power grid storage.The Flow Battery Division was previously accounted within the Power Systems Division.No goodwill has been allocated to this reportable segment as the relative fair value was determined to be zero. The Company’s reportable operating segments have been determined in accordance with the Company’s internal management structure, which is organized based on operating activities. The accounting policies of the operating segments are the same as those used by the Company in the preparation of its annual financial statements. The Company evaluates performance based upon two primary factors, one is the segment’s operating income or loss and the other is the segment’s contribution to the Company’s future strategic growth. b.The following is information about reported segment revenues, income (losses), and total assets as of March 31, 2016 and 2015: Training and Simulation Division Power Systems Division Flow Battery Division Corporate Expenses Total Company Three months ended March 31, 2016 Revenues from outside customers $ $ $
